United States Court of Appeals for the District of Columbia Circuit. The motions in No. 718 for a stay and to advance, and for leave to file brief of A/S J. Lud*976wig Mowinckels Rederi and others, as amici curiae, are denied. Certiorari denied.
Herman Goldman, Elkan Turk and George F. Galland for petitioners in No. 718. Francis T. Greene and Joseph A. Klausner for petitioner in No. 774. Acting Solicitor General Stern and Ralph S. Spritzer for the United States, respondent. John J. O’Connor, Thurman Arnold, Paul A. Porter and William L. McGovern for Isbrandtsen Co., Inc., respondent.